— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered October 12, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon examining the record in this case, we agree with defense counsel that there are no nonfrivolous issues which could be raised on this appeal. Therefore, defense counsel’s application for leave to withdraw is granted and the judgment must be affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, J. P., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.